999 F.2d 1037w
26 Fed.R.Serv.3d 730, 16 Employee Benefits Cas. 2755,Pens. Plan Guide P 23883I
Gary CORBIN, Plaintiff-Appellant,v.Karl BLANKENBURG;  John Cruz;  Charles Furlotte;  RobertKuschel;  Joseph Laughhunn;  Robert Ledbetter;  DavidMargolis;  David McEachin;  Robert Stephens;  Jerome Wilson;Robert Udell, Present or Former Trustees of the Pattern &Model Makers Association of Warren & Vicinity Pension Fund(Defined Benefit);  Mid-Continental Claim Service andAdministrators, Inc.;  Gary Novara;  and Laurence Breskin,Defendants-Appellees.
No. 92-1540.
United States Court of Appeals,Sixth Circuit.
Argued March 12, 1993.Decided Aug. 2, 1993.
NOTE: SUPERSEDED OPINION AT 999 F.2d 1043.  DATED Oct. 4, 1993.